904 F.2d 708
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A. Lawrence PATTERSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-1067.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

Before MERRITT, Chief Judge, and KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, motion for leave to proceed on appeal in forma pauperis, and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff tendered a complaint in the district court and filed an application for leave to proceed in forma pauperis.  Pauper status was denied by ruling dated December 27, 1989, and entered December 28, 1989.  Plaintiff appealed.


3
The district court is required to state the reasons underlying the denial of an application to proceed in forma pauperis.  Such reasons are not stated in this case;  therefore, this court cannot determine whether the district court abused its discretion in denying the application.  See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).


4
Accordingly, the district court's order denying the application to proceed in forma pauperis is vacated, without prejudice, and the case is remanded to the district court for reconsideration and/or proceedings not inconsistent with this court's decision.  Rule 9(b)(6), Rules of the Sixth Circuit.  The motion for leave to proceed on appeal in forma pauperis is denied as moot.